DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 30 recites a “Total Cleaning Element Area” but does not adequately define whether it is a total surface area of the cleaning elements, the area occupied by the base of the cleaning elements, the area occupied by the tips of the cleaning elements, or something else entirely. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 9, 12-13, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Altmann et al (U.S. 20190125065), hereinafter Altmann; in view of Xi et al. (U.S. 10548393), hereinafter Xi.
Regarding claim 1, Altmann teaches an oral care implement comprising: 
a head extending along a longitudinal axis (brush head 1 extends along axis of housing 2) and having a bristle bearing surface (mounting surface 4), a rear surface opposite the bristle bearing surface (back of housing 2), and a side surface extending between the bristle bearing surface and the rear surface (not labeled, see Fig. 1); 
a central bristle tuft extending from a central portion of the bristle bearing surface (single tuft 7); and		
a plurality of perimetric bristle tufts arranged to circumferentially surround the central bristle tuft (first group of block tufts 5, see fig. 1), each of the plurality of perimetric bristle tufts comprising an inclined distal surface that slopes downward toward the central bristle tuft (downward slope, see figs. 3 and 4 and paragraph [0043]).
Altmann does not teach that the central bristle tuft terminates in a domed distal surface.
However, Xi teaches the concept of a central bristle with a dome-shaped bristle tip profile surrounded by angled bristles (profile 520 of bristle tuft 500, see Xi fig. 6). It would have been obvious to a person having ordinary skill in the art to implement the teachings of Xi to use a dome-shaped bristle tip as doing so represents the simple substitution of one known element (the dome-shaped profile of Xi) for another (the bristle of Altmann) to obtain predictable results.

claim 2, Altmann in view of Xi teaches the oral care implement according to claim 1, but does not explicitly teach that the central bristle tuft is formed by a plurality of first bristles having a first root diameter and each of the plurality of perimetric bristle tufts is formed by a plurality of second bristles having a second root diameter, wherein the first root diameter is less than the second root diameter.
However, Altmann does teach that the mix of bristle tufts may have different root diameters (see Altmann paragraph [0042]), and the use of a mixed tuft wherein the root diameter of the inner tufts is different than the root diameter of the outer tufts (see Altmann paragraph [0031]). It would have been obvious to a person having ordinary skill in the art to further integrate the additional teachings of Altmann as doing so would lead to improved interdental cleaning (see Altmann paragraph [0031]).

Regarding claim 9, Altmann in view of Xi teaches the oral care implement according to claim 1 wherein the central bristle tuft extends along a central tuft axis, the domed distal surface of the central bristle tuft having an apex located along the central tuft axis, wherein the central tuft axis is located at an intersection of the longitudinal axis of the head and a transverse axis of the head (central tuft 7 of Altmann is circular and centered, see Altmann fig. 5. When combined with the domed profile from Xi, the apex of the dome would be centered on the central point of the brush where the longitudinal and transverse axes intersect).

Regarding claim 12, Altmann in view of Xi teaches the oral care implement according to claim 1 wherein the central bristle tuft has an elliptical transverse cross-sectional profile having a major axis and a minor axis, the major axis extending along the longitudinal axis of the head (circular profile of Altmann, see fig. 5; a circle is an ellipse where major and minor axes are of equal length).

claim 13, Altmann in view of Xi teaches the oral care implement according to claim 1 further comprising 
the central bristle tuft having a sidewall that intersects the domed distal surface to form an outer edge of the domed distal surface (central tuft 7 has outer wall of bristles, see Altmann figs. 4 and 5; sidewalls of tuft 7 would combine with the domed tuft of [] to form an outer edge of the domed distal surface), 
the central bristle tuft having a first height at the outer edge of the domed distal surface; 
each of the plurality of perimetric bristle tufts comprising 
an inner sidewall that intersects the inclined distal surface to form an inner edge of the inclined distal surface and an31 outer sidewall opposite the inner sidewall that intersects the inclined distal surface to form an outer edge of the inclined distal (surface tufts 5 have bristles forming inner and outer sidewalls, see Altmann fig. 1); 
each of the plurality of perimetric bristle tufts having a second height at the inner edge and a third height at the outer edge (different heights on inner and outer sides of tufts 5, see Altmann figs. 3 and 4).
Altmann in view of Xi does not explicitly teach that the second height is less than the first height, and the first height is less than the third height. However, Altmann teaches that the first height is less than the third height (see Altmann fig. 3), while Xi teaches that the first height is greater than the second height (see Xi fig. 6). 
It would have been obvious to a person having ordinary skill in the art to combine them in a fashion such that the second height is less than the first height, and the first height is less than the third height, as doing so represents the combination of prior art elements (heights of the angled perimeter bristle tufts and the domed central tuft) according to known methods (taught in Altmann and Xi) to yield predictable results.

Regarding claim 17, Altmann in view of Xi teaches the oral care implement according to claim 1 further comprising: 
each of the plurality of perimetric bristle tufts comprising an inner sidewall and an outer sidewall opposite the inner sidewall that intersects the inclined distal surface to form an outer edge of the inclined distal surface (surface tufts 5 have bristles forming inner and outer sidewalls that intersect top of tuft to form outer edge of inclined surface, see Altmann fig. 1); 
each of the plurality of perimetric bristle tufts having 
a second height at the inner edge and a third height at the outer edge (different heights at inner and outer edges, see Altmann fig. 4); and 
wherein the second height is less than the third height (height at inner edge is lower than height at outer edge, see Altmann fig. 3 and paragraph [0043]).

Regarding claim 23, Altmann in view of Xi teaches the oral care implement according to claim 1 wherein there are no more than ten of the perimetric bristle tufts (see Altmann fig. 5 showing a total of six perimetric bristle tufts).

Claims 6 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altmann in view of Xi as applied to claim 1 above, and further in view of Jimenez et al (US 8387196), hereinafter Jimenez.
Regarding claim 6, Altmann in view of Xi teaches the oral care implement according to claim 1, but does not teach that each of the perimetric bristle tufts is immediately adjacent the central bristle tuft and immediately adjacent an outer perimeter of the bristle bearing surface. 

It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the arrangement of cleaning elements taught by Jimenez with the toothbrush of Altmann and Xi, as doing so would lead to improved efficacy of cleaning and retaining dentifrice (see Jimenez col. 6 lines 50-58)

Regarding claim 27, Altmann in view of Xi teaches the oral care implement according to claim 1, but does not teach that no plane exists that is perpendicular to the front and rear surfaces of the head and that passes through a gap between adjacent ones of the perimetric bristle tufts on a first side of the longitudinal axis and a gap between adjacent ones of the perimetric bristle tufts on a second side of the longitudinal axis without intersecting at least one of the perimetric bristle tufts.
However, Jimenez teaches an oral care implement wherein no plane exists that is perpendicular to the front and rear surfaces of the head and that passes through a gap between adjacent ones of the perimetric bristle tufts on a first side of the longitudinal axis and a gap between adjacent ones of the perimetric bristle tufts on a second side of the longitudinal axis without intersecting at least one of the perimetric bristle tufts (see Jimenez fig. 9).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the arrangement of cleaning elements taught by Jimenez with the toothbrush of Altmann and Xi, as doing so would lead to improved efficacy of cleaning and retaining dentifrice (see Jimenez col. 6 lines 50-58)

Regarding claim 28, Altmann in view of Xi teaches the oral care implement according to claim 1, but does not teach that any plane that is perpendicular to the front and rear surfaces of the head that passes through a gap between adjacent ones of the perimetric bristle tufts located on one side of the longitudinal axis without intersecting the adjacent ones of the perimetric bristle tufts located on the one side of the longitudinal axis intersects the central bristle tuft and one of the perimetric bristle tufts on the other side of the longitudinal axis. 	However, Jimenez teaches an oral care implement wherein any plane that is perpendicular to the front and rear surfaces of the head that passes through a gap between adjacent ones of the perimetric bristle tufts located on one side of the longitudinal axis without intersecting the adjacent ones of the perimetric bristle tufts located on the one side of the longitudinal axis intersects the central bristle tuft and one of the perimetric bristle tufts on the other side of the longitudinal axis. 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the arrangement of cleaning elements taught by Jimenez with the toothbrush of Altmann and Xi, as doing so would lead to improved efficacy of cleaning and retaining dentifrice (see Jimenez col. 6 lines 50-58)

Regarding claim 29, Altmann in view of Xi teaches the oral care implement according to claim 1, but does not teach that adjacent ones of the perimetric bristle tufts are spaced apart by an arcuate shaped gap.
However, Jimenez teaches an oral care implement wherein the adjacent ones of the perimetric bristle tufts are spaced apart by an arcuate shaped gap. It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the arrangement of cleaning elements 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Altmann in view of Xi as applied to claim 17 above, and further in view of Jimenez et al (US 8387196), hereinafter Jimenez.
Regarding claim 18, Altmann in view of Xi teaches the oral care implement according to claim 17. Altmann in view of Xi does not teach that each of the plurality of perimetric bristle tufts comprises a convex first-side sidewall and a concave second-side sidewall opposite the convex first-side sidewall, each of the convex first-side and concave second-side sidewalls extending between the inner and outer sidewalls, and wherein for each of the plurality of perimetric bristle tufts, the convex first-side sidewall opposes the concave second-sidewall of an adjacent one of the plurality of perimetric bristle tufts.
However, Jimenez teaches a brush head having a plurality of perimetric bristle tufts (see Jimenez fig. 6) wherein each of the plurality of perimetric bristle tufts comprises a convex first-side sidewall and a concave second-side sidewall opposite the convex first-side sidewall, each of the convex first-side and concave second-side sidewalls (concave and convex sidewalls shown in Jemenes fig. 9) extending between the inner and outer sidewalls (dotted lines of spirals shown in Jimenez fig. 9 pass through the inner and outer sidewalls), and wherein for each of the plurality of perimetric bristle tufts, the convex first-side sidewall opposes the concave second-sidewall of an adjacent one of the plurality of perimetric bristle tufts (see Jimenez fig. 9).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the arrangement of cleaning elements taught by Jimenez with the toothbrush of Altmann and Xi, as doing so would lead to improved efficacy of cleaning and retaining dentifrice (see Jimenez col. 6 lines 50-58)

s 30, 33-34, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Strähler et al. (WO 2017182355), hereinafter Strähler.
Regarding claim 30, Strähler teaches an oral care implement comprising: 
a head extending along a longitudinal axis and having a front surface, a rear surface opposite the front surface, and a side surface extending between the front surface and the rear surface (see fig. 85e), the front surface having a total surface area (TSA); 
a tooth cleaning element field extending from the front surface (5', see fig. 85e), the tooth cleaning element field consisting of X number of tooth cleaning elements (9 elements, see Strähler fig. 85e), the X number of tooth cleaning elements collectively occupying a total cleaning element area (TCEA) (inherent to the definition of the TCEA); 
wherein Z=(1/x)*(TCEA/TSA). 
Strähler does not explicitly state that Z is in a range of 0.04 to 0.065.
However, Strähler does teach that the total surface area of the front surface (which corresponds to TSA in the equation) should be in the range of 150 mm^2 to 600 mm^2 and that the total area occupied by the the bristle holes (which corresponds to TCEA in the equation) should be in the range of 50 mm^2 to 200 mm^2 (see Strähler page 119 line 28 - page 120 line 10). Using these numbers to calculate a range of (TCEA/TSA) values leads to a minimum potential value of 0.083 and a maximum potential value of 0.75. So the (TCEA/TSA) ratio can be in the range of 0.083-0.75.
Strähler additionally teaches a vast number of potential arrangements of different numbers of cleaning elements, from ahead with a single cleaning elements (fig. 52), to heads with many cleaning elements (see e.g. fig. 8). So the range of possible X values taught by Strähler is very large. For simplicity, a head with nine cleaning elements (fig. 85e) will be used to calculate a smaller range of Z values (so X = 9). Dividing the range of possible (TCEA/TSA) values by 9 (mathematically equivalent to multiplying it by 1/9), leads to a range of Z values between 0.009 and 0.083.


Regarding claim 33, Strähler teaches the oral care implement according to claim 30 wherein Z is in a range of 0.05 to 0.062 (as described above, Strähler teaches a range of Z = 0.009 to 0.083).
Regarding claim 34, Strähler teaches the oral care implement according to claim 30 wherein X is in a range of 5 to 15 (X = 9, see fig. 85e).

Regarding claim 37, Strähler teaches the oral care implement according to claim 30 but does not explicitly teach that each of the tooth cleaning elements occupies between 5% and 25% of the TSA. 
However, Strähler does teach that the total surface area of the front surface (which corresponds to TSA in the equation) should be in the range of 150 mm^2 to 600 mm^2 and that the total area occupied by the the bristle holes (which corresponds to TCEA in the equation) should be in the range of 50 mm^2 to 200 mm^2 (see Strähler page 119 line 28 - page 120 line 10). This suggests that all the cleaning elements summed together occupy 8.3% to 100% of the surface area of the bristle carrier (8.3% from 50 mm / 600 mm; and 100% from 200mm / 200mm). Strähler additionally teaches several embodiments of the brush where it has only one cleaning element (A2, see fig. 52 or fig. 54). Consequently, Strähler contains the teachings such that one element occupies 8.3% of the total surface area. 	
It would have been obvious to a person of ordinary skill in the art to combine the various teachings of Strähler as doing so represents the combination of the various prior art elements taught by Strähler according to the methods taught by Strähler to yield predictable results.

Regarding claim 38, Strähler teaches the oral care implement according to claim 30 wherein (TCEA/TSA) is in a range of 0.4 to 0.6 (as described above, Strähler teaches a TCEA/TSA range of .083-0.75).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Strähler as applied to claim 30 above, and further in view of Hohlbein (US PGPUB 20150327665).
Regarding claim 31, Strähler teaches the oral care implement according to claim 30 wherein the X number of tooth cleaning elements consists of a plurality of bristle tufts (X = 9, see Strähler fig. 85e). Strähler does not teach that the plurality of bristle tufts consists of a central bristle tuft extending from a central portion of the front surface and a plurality of perimetric bristle tufts arranged to circumferentially surround the central bristle tuft.
However, Hohlbein teaches a brush wherein the plurality of bristle tufts consists of a central bristle tuft extending from a central portion of the front surface and a plurality of perimetric bristle tufts arranged to circumferentially surround the central bristle tuft (tufts 280 surround tuft 210, see Hohlbein figs. 7 and 8).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Hohlbein with the oral care implement of Strähler, as doing so represents the simple substitution of one known element (the cleaning element arrangement of Hohlbein) for another (the arrangement of Strähler) to obtain predictable results.

Allowable Subject Matter
Claims 20 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 20, Altmann in view of Xi teaches the oral care implement according to claim 1. Neither Xi nor Altmann teach that the central bristle tuft has a transverse cross-sectional area that occupies 5% to 15% of the total surface area of the bristle bearing surface, and wherein each of the plurality of perimetric bristle tufts occupies less than 9% of a total surface area of the bristle bearing surface. 
Other prior art teaches related elements, but either lacks information necessary to render such sizing obvious or teaches a different range: 
Strähler teaches that the total surface area of the front surface should be in the range of 150 mm^2 to 600 mm^2 and that the total area occupied by the the bristle holes should be in the range of 50 mm^2 to 200 mm^2 (see Strähler page 119 line 28 - page 120 line 10). But knowing a target ratio of bristle area to surface area without knowing the sizes of individual bristle clusters is not sufficient to render the claimed subject matter obvious. 
Similarly, Störkel et al. (10687925) teaches a central tuft area of 5 mm^2, peripheral tuft areas of at least 2 mm^2 (up to 2.8 mm^2), and a total surface area of the bristle bearing surface between 120-200 mm^2. But this results in a central tuft that occupies no more than approximately 4% of the total area.
Regarding claim 26, Altmann in view of Xi teaches the oral care implement according to claim 1 but does not teach that the plurality of perimetric bristle tufts comprises
a first perimetric bristle tuft having a first transverse cross-sectional profile, 

a third perimetric bristle tuft having a third transverse cross-sectional profile, 
a fourth perimetric bristle tuft having a fourth transverse cross-sectional profile, 
a fifth perimetric bristle tuft having the first transverse cross-sectional profile, 
a sixth perimetric bristle tuft having the second transverse cross- sectional profile, 
a seventh perimetric bristle tuft having the third transverse cross- sectional profile, and
an eight perimetric bristle tuft having the fourth transverse cross- sectional profile; and
wherein the plurality of perimetric bristle tufts are circumferentially arranged around the central bristle tuft in a clockwise order of the first perimetric bristle tuft, the second perimetric bristle tuft, the third perimetric bristle tuft, the fourth perimetric bristle tuft, the fifth perimetric bristle tuft, the sixth perimetric bristle tuft, the seventh perimetric bristle tuft, and the eight perimetric bristle tuft.
The prior art (most notable Jimenez and Altmann) teaches only two distinct cross-sectional profiles used for the various perimetric bristle tufts, not four distinct profiles arranged in a distinct order. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hohlbein (US 20150327665), Hohlbein (US 20150327666), Hohlbein (US 10849416), Sorrentino (US 20170311711), Carlucci et al. (US 6735804), Jimenez et al. (US 10582761), Jimenez et al. (US 20110047736), Lee et al. (KR 20080095011), Zhang et al. (CN 106419055), Driesen et al. (US 8813292), Driesen et al. (US D734614), Kraemer (US 7788756), and Moskovich et al. (US 8151397), all contain teachings of various relevant aspects of toothbrush head design.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.Z./               Examiner, Art Unit 3723                                                                                                                                                                                         

/JOSEPH J HAIL/               Supervisory Patent Examiner, Art Unit 3723